DETAILED ACTION
The Amendment filed 08/03/22 has been entered.  Claims 1-19 are still pending.  In light of the substantive amendments the previous 112 rejections are withdrawn, but revised section 112 rejections of all pending claims are detailed below.  As for the 102 rejection, it has been slightly modified to a 102/103 rejection, with all claims being similarly rejected.  The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.

Claims 1-19 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claims 1-19 are rejected because claims 1 and 19 both contain several indefiniteness problems.  First, both claims recite a system having “wheel brakes” and that there is “a second valve device for each of the wheel brakes” but then defines “a third valve between the wheel brake associated with the second valve device.”  See claim 1, lines 10-13; claim 19, lines 10-13.  The first two limitations make clear there are multiple wheel brakes and multiple second valve devices.  But the last limitation makes it unclear as to whether there are multiple “third valves” or not.  In addition, it is unclear why Applicant is choosing to recite “the wheel brake associated with the second valve device” when it appears that Applicant intends to refer to --its associated wheel brake-- (in the same manner that the second valve is defined).  Finally, the limitation “the first valve device and the second valve device are arranged in parallel to one another” makes it unclear as to whether each of the plurality of first and second valve devices are in parallel or not and whether it is for each associated wheel brake.  Also, does this mean that each first valve is in parallel with each corresponding second valve and third valve?  Applicant may wish to recite --a second valve device for each of the wheel brakes, each second valve device having a second valve and a third valve, each second valve located between its associated wheel brake and an output of the second hydraulic pressure generator, each third valve located between its associated wheel brake and a first hydraulic fluid reservoir, wherein the first valve device and the second valve device of each associated wheel brake are arranged in parallel to one another--. 
Similarly, the “first valve device” limitation is confusing since it states that it has “at least one first valve.”  See claim 1, lines 4-5; claim 19, lines 4-5.  Does this mean that each first valve device has at least one first valve with its associated wheel brake?  Applicant may wish to reword this entire limitation in a similar fashion to what was detailed above. 
Finally, the last limitation refers to “the second valve and the third valve” in relation to “the wheel brake.”  See claim 1, lines 18-19; claim 19, lines 18-19.  Referring to a single wheel brake is confusing since the claims now defined multiple wheel brakes.  Does Applicant intend to refer to --the second valves-- and --the third valves-- in relation to --their associated wheel brake--?
Claims 2-4, 7-11, 15 and 17-18 each recite “the first valve,” “the second valve,” “the first valve device” and/or “the second valve device,” but claim 1 now clearly defines multiple first and second valves and valve devices, making each of these claims unclear. 
Claim 7 is rejected because it recites that the braking system comprises “multiple first valve devices.”  See claim 7, line 2.  Hasn’t amended claim 1 already defined a plurality of first valve devices?  Or is this claim stating that there are multiple first valve devices with each associated wheel brake?
Claim 9 is rejected because it recites that the “first valve device comprises multiple first valves.”  See claim 9, line 2.  Is Applicant stating that each first valve device has a plurality of first valves, or that there are multiple first valve devices and each first valve device has a first valve?  Claim 9 is further rejected because it is unclear whether only one third valve has the recited feature or whether at least one third valve has the recited feature.  By using the word “comprising” and not using negative limitation language, this results in ambiguity. 
Claim 10 is rejected because it refers to “the third valve device” but this term lacks sufficient antecedent basis.  See claim 10, line 2.  Claim 10 depends from claim 9, which has removed this feature. 
Claim 13 is rejected because it recites “the second hydraulic fluid reservoir” but this term lacks sufficient antecedent basis.  See claim 13, line 4. 
Claim 16 is further rejected because it recites “a plurality of first valve devices” and “a plurality of second first valve device.”  See claim 16, lines 3, 4.  Hasn’t amended claim 1 already defined a plurality of first and second valve devices?  Or is this claim stating that there are multiple first and second valve devices with each associated wheel brake? 
The following is a quotation of 35 U.S.C. 112(d):
(d) REFERENCE IN DEPENDENT FORMS.—Subject to subsection (e), a claim in dependent form shall contain a reference to a claim previously set forth and then specify a further limitation of the subject matter claimed. A claim in dependent form shall be construed to incorporate by reference all the limitations of the claim to which it refers.

The following is a quotation of pre-AIA  35 U.S.C. 112, fourth paragraph:
Subject to the following paragraph [i.e., the fifth paragraph of pre-AIA  35 U.S.C. 112], a claim in dependent form shall contain a reference to a claim previously set forth and then specify a further limitation of the subject matter claimed. A claim in dependent form shall be construed to incorporate by reference all the limitations of the claim to which it refers.

Claim 4 is rejected under 35 U.S.C. 112(d) or pre-AIA  35 U.S.C. 112, 4th paragraph, as being of improper dependent form for failing to further limit the subject matter of the claim upon which it depends, or for failing to include all the limitations of the claim upon which it depends.  
Claim 4 recites that “the first valve device comprises the first valve” but this is explicitly stated in claim 1, from which this claim depends.  See claim 4, line 2; claim 1, lines 4-5. 
Applicant may cancel the claim(s), amend the claim(s) to place the claim(s) in proper dependent form, rewrite the claim(s) in independent form, or present a sufficient showing that the dependent claim(s) complies with the statutory requirements.
Appropriate correction is required. 

Claim Rejections - 35 USC § 102/103
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Dolmaya
Claim(s) 1, 3-5, 8-10 and 12-19 is/are rejected under 35 U.S.C. 102(a)(2) as anticipated by or, in the alternative, under 35 U.S.C. 103 as obvious over Dolmaya et al. (U.S. Patent Pub. No. 202/0189546) (effective filing date: 08/09/17).  Dolmaya is directed to a brake system for motor vehicles.  See Abstract. 
Claim 1: Dolmaya discloses a electrohydraulic vehicle braking system [Fig. 1], comprising an electrically controllable first hydraulic pressure generator (2a, 2b; OR 102); a first valve device (7a-7d; OR 11a-11d) for each wheel brake (10a-10d), having at least one first valve (7a-7d; OR 11a-11d), wherein in an electrically uncontrolled state the first valve device separates its associated wheel brake from an output of the first hydraulic pressure generator, and in an electrically controlled state connects it to the output of the first hydraulic pressure generator; an electrically controllable second hydraulic pressure generator (102; OR 2a, 2b); and a second valve device (11a-11d; OR 7a-7d) for each wheel brake, having a second valve (11a-11d; OR 7a-7d) between an output of the second hydraulic pressure generator and its associated wheel brake, as well as a third valve (8a-8d) between this wheel brake and a first hydraulic fluid reservoir (5a, 5b, 4), wherein the first valve device and the second valve device are arranged in parallel to one another [see Fig. 1 (7a-7d parallel to 11a-11d, respectively)].  See Fig. 1.
The alternative of the “first valve device” being 11a-11d (and first pressure generator being 102) and the “second valve device” being 7a-7d (and second pressure generator being 2a, 2b) meets all limitations of claim 1 except for the first valve device being closed in an electrically deenergized state.  See Fig. 1 (11a-11d are open in a deenergized state).  It would have been obvious to one skilled in the art at the effective filing date of the invention to switch which fluid paths are open vs. closed in the deenergized state, namely switching the default positions of fluid lines of 7a-7d with 11a-11d, because this merely ensures operability of the other pressure generator in case of control device power failure.  In other words, the current Dolmaya system is set up to ensure pressure flow is still derived from generator 102 in case of power failure (by keeping 11a-11d open and 7a-7d closed in a deenergized state), but it could be a design choice to ensure pressure flow is still derived from generator 2a, 2b in case of power failure (by keeping 7a-7d open and 11a-11d closed in a deenergized state).  The default pressure generator in the system is a design choice, and one of only two possibilities exist here, so it would also be obvious to try. 
Regardless, the claim language is broadly recited and permits the “first valve device” being 7a-7d and the “second valve device” being 11a-11d, which meets each and every limitation of the claim, hence a 102 rejection is appropriate as well. 
Claim 3: Dolmaya discloses that the first valve arrangement has no check valve function.  See Fig. 1.
Claim 4: Dolmaya discloses that the first valve arrangement comprises the first valve.  See Fig. 1.
Claim 5: Dolmaya discloses that the first valve is a 2/2-way valve.  See Fig. 1.
Claim 8: Dolmaya discloses a master cylinder (110), which is actuatable by means of a brake pedal [see para. 0016], for generating brake pressure at a wheel brake in a push-through operation, wherein the first valve device is designed to selectively connect an output of the master cylinder or the output of the first hydraulic pressure generator to at least one wheel brake.  See Fig. 1; para. 0016, 0059. 
Claim 9: Dolmaya discloses a third valve that is arranged between the output of the master cylinder and the first valves.  See Fig. 1.
Claim 10: Dolmaya discloses that the first valve device and the third valve device in their respectively electrically uncontrolled state connect the output of the master cylinder to the wheel brake associated with the first valve device.  See Fig. 1.
Claim 12: Dolmaya discloses that the braking system comprises no further valve device besides the first valve device between the output of the first hydraulic pressure generator and each wheel brake.  See Fig. 1.
Claim 13: Dolmaya discloses a fifth valve device (6a, 6b) that is arranged between an input of the second hydraulic pressure generator and an output of the first hydraulic fluid reservoir on one side and an output of the second hydraulic fluid reservoir on another side.  See Fig. 1.
Claim 14: Dolmaya discloses that in an electrically uncontrolled state, the fifth valve device prevents a hydraulic fluid flow from the second hydraulic fluid reservoir to the input of the second hydraulic pressure generator.  See Fig. 1.
Claim 15: Dolmaya discloses that a first control that is designed to reduce a hydraulic pressure, built up at least one wheel brake by means of the first hydraulic pressure generator, by discharging hydraulic fluid the first hydraulic fluid reservoir, wherein the first control is designed to close the second valve associated with the wheel brake and to open the third valve associated with the wheel brake in order to discharge the hydraulic fluid into the first hydraulic fluid reservoir.  See Fig. 1.
Claim 16: Dolmaya discloses that a plurality of first valve devices (11a-11d); a plurality of second valve devices (7a-7d); a third control that is designed to control the multiple second valve devices in order to set different pressures at different wheel brakes by means of the second hydraulic pressure generator; and a second control that is designed to control the multiple first valve devices in a time-division multiplex operation in order to set different hydraulic pressures at different wheel brakes by means of the first hydraulic pressure generator; wherein the second control is designed to selectively control the first valve devices in multiplex operation when a loss of function is recognized with regard to the second hydraulic pressure generator and/or the second valve device.  See Fig. 1.
Claim 17: Dolmaya discloses a fourth control that is designed to control the second hydraulic pressure generator for carrying out service braking, when a loss of function with regard to the first hydraulic pressure generator and/or the first valve device is recognized.  See para. 0066. 
Claim 18: Dolmaya discloses that the first hydraulic pressure generator and the first valve device are installed in a first subassembly; and the second hydraulic pressure generator and the second valve device are installed in a second subassembly that is redundant to the first subassembly.  See Fig. 1; see 112 rejection above. 
Claim 19: see claim 1 above.  Dolmaya further discloses electrically controlling the first valve device and the first hydraulic pressure generator to build up a brake pressure at the wheel brake associated with the first valve device, wherein the second valve and the third valve are in a switching state that prevents escape of hydraulic fluid from the wheel brake.  See Fig. 1. 

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Dolmaya in view of Gilles
Claims 2, 6-7 and 11 is/are rejected under 35 U.S.C. 103 as being unpatentable over Dolmaya in view of Gilles et al. (U.S. Patent Pub. No. 2013/0207452).  Gilles is directed to a hydraulic assembly for a vehicle brake system.  See Abstract. 
Claim 2: Dolmaya discloses that in the electrically uncontrolled state, the second valve prevents a hydraulic fluid flow from the output of the second hydraulic pressure generator to the wheel brake associated with the second valve, the second valve has no check valve function, the third valve prevents a hydraulic fluid flow from the wheel brake associated with the third valve to the first hydraulic fluid reservoir.  See Fig. 1.
 Dolmaya discloses all the limitations of this claim except for the third valve having a “check valve function.”  Gilles discloses the third valve (valves at bottom of 132) has a check valve function to allow a hydraulic fluid flow towards the wheel brake associated with the third valve in the electrically uncontrolled state.  See Fig. 1.  It would have been obvious to a person having ordinary skill in the art at the effective filing date of the invention to include this feature to permit fluid to flow toward the third valve, and using this alternative type of 2/2-way control valve is well-known and commonly employed in the art. 
Claim 6: Dolmaya is relied upon as in claim 1 above.  Gilles discloses that the first valve (120, 122) is a 3/2-way valve.  It would have been obvious to one skilled in the art at the effective filing date of the invention to include this valve to provide connectivity with both the electric pressure source (146, 148) and the master cylinder arrangement (124) to provide desired braking efficacy. 
Claim 7: Dolmaya is relied upon as in claim 1 above.  Gilles discloses that the braking system comprises multiple first valve devices, wherein the first valve of at least one of the first valve devices is a 2/2-way valve (top valves of 132), and the first valve of at least another of the valve devices is a 3/2-way valve (120, 122).  See Fig. 1.  It would have been obvious to one skilled in the art at the effective filing date of the invention to include this valve to provide connectivity with both the electric pressure source (146, 148) and the master cylinder arrangement (126) to provide desired braking efficacy.
Claim 11: Dolmaya is relied upon claim 1 above.  Gilles discloses a pedal retroaction simulation unit (126) that is actuatable by means of a brake pedal (128); and at least one fourth valve device (138, 140) that is arranged between the second valve and the output of the second hydraulic pressure generator on one side, and the first and/or a second hydraulic fluid reservoir on the other side; wherein in no valve position does the braking system allow a hydraulic engagement towards a wheel brake when the brake pedal is actuated; and in an electrically controlled state, the at least one fourth valve device prevents a hydraulic fluid flow from the output of the second hydraulic pressure generator into the first and/or second hydraulic fluid reservoir.  See Fig. 1.  It would have been obvious to one skilled in the art to include a pedal simulation unit because they are well known and commonly employed in the art to provide a driver with a desired pedal braking “feel” when driving. 

Response to Arguments
Applicant's arguments filed 08/03/22 have been fully considered but they are not persuasive. 
First, the amended independent claims 1 and 19 now contain numerous limitations that add ambiguity as to the number of first and second valve devices as well as the number of first, second and third valves in the braking system.  For example, it would appear that there are multiple first and second valve devices, but claims 7 and 16 make that uncertain.  Also, it would appear that there are multiple third valves (one associated with each second valve device, and there are multiple second valve devices) all in a specific location, but claim 9 makes that uncertain.  And of greatest importance is whether the claim 1 and 19 limitation reciting that “the first valve device and the second valve device are arranged in parallel to one another” means that each first valve is in parallel with both corresponding second and third valves (since the second valve devices each include a second and third valve).  There are a plethora of 112 rejections that need to be addressed in order to properly examine this application. 
Second, Applicant contends that claims 1 and 19 are not properly disclosed because Dolmaya’s valves 11a-11d are open in the deenergized state, and the claims require that the first valve devices are closed (i.e., “separate”) in the deenergized state.  See Remarks, pages 8-10.  In response, the claims are so broadly recited that the first and second valve devices disclosed in Dolmaya may be switched.  Specifically, Dolmaya valves 7a-7d may disclose the “first valve devices” since they are closed in the deenergized state, hence constituting a proper 102 rejection.  Alternatively, Dolmaya valves 11a-11d may still constitute the “first valve devices” upon switching the default positions of fluid lines of 11a-11d with 7a-7d.  As stated in the alternative 103 rejection above, this modification would be obvious because it simply ensures operability of the other pressure generator in case of control device power failure.  The default pressure generator in the system is a design choice, and one of only two possibilities exist here, so it would also be obvious to try. 
For the foregoing reasons, all pending claims remain rejected as detailed above. 
Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to VISHAL R SAHNI whose telephone number is (571)270-3838. The examiner can normally be reached M-F 7am-3pm PST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Robert Siconolfi can be reached on 571-272-7124. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

VISHAL SAHNI
Primary Examiner
Art Unit 3657



/VISHAL R SAHNI/Primary Examiner, Art Unit 3657                                                                                                                                                                                                        August 10, 2022